IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-080-CV



DONALD CLENDENNEN,

	APPELLANT

vs.



ROBERT VETTOR AND KRISTEN LEE GARRISON,

	APPELLEES


 


FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY

NO. 215,756, HONORABLE STEVE RUSSELL, JUDGE PRESIDING

 


 PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Dismissed on Appellant's Motion
Filed:  April 27, 1994
Do Not Publish